IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-92,828-01


                          EX PARTE RAYMOND SOLIS MONTEZ
                         AKA RAYMOND SOLIS MONTES, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. 18-01-12687-1-CR IN THE 38TH DISTRICT COURT
                             FROM MEDINA COUNTY


        Per curiam.

                                              ORDER

        Applicant pleaded no contest to deadly conduct and, after his community supervision

revocation, was sentenced to three years’ imprisonment. Applicant filed this application for a writ

of habeas corpus in the county of conviction, and the district clerk forwarded it to this Court. See

TEX . CODE CRIM . PROC. art. 11.07.

        Applicant contends, among other things, that his plea was involuntary because trial counsel

did not investigate the facts and applicable law. Applicant has alleged facts that, if true, might entitle

him to relief. Hill v. Lockhart, 474 U.S. 52 (1985); Ex parte Moody, 991 S.W.2d 856 (Tex. Crim.

App. 1999). Accordingly, the record should be developed. The trial court is the appropriate forum
                                                                                                       2

for findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial court shall order trial

counsel to respond to Applicant’s claim. In developing the record, the trial court may use any means

set out in Article 11.07, § 3(d). It appears that Applicant is represented by counsel. If the trial court

elects to hold a hearing, it shall determine if Applicant is represented by counsel, and if not, whether

Applicant is indigent. If Applicant is indigent and wishes to be represented by counsel, the trial court

shall appoint an attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

If counsel is appointed or retained, the trial court shall immediately notify this Court of counsel’s

name.

        The trial court shall make findings of fact and conclusions of law as to whether trial counsel’s

performance was deficient at the initial plea proceedings and Applicant would have insisted on a trial

but for counsel’s alleged deficient performance. The trial court may make any other findings and

conclusions that it deems appropriate in response to Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: August 25, 2021

Do not publish